Lahtinen, J.
(dissenting). We respectfully dissent. While the majority’s well-reasoned opinion now eliminates a claim for serious injury based upon a permanent loss of use of a body member or organ without a showing that the claimed (partial) loss of use is consequential, precedent and the majority’s opinion leave intact a claim for serious injury based upon a permanent loss of use of a body function or system without a showing of significance.
Recently, in Wiley v Bednar (261 AD2d 679), we reaffirmed our holding in Van De Bogart v Vanderpool (215 AD2d 915) by stating: “In Van De Bogart, we held that a claimed permanent loss of use of a body function or system must be submitted to a jury once permanency is established, the significance of the resulting curtailment being immaterial” (Wiley v Bednar, supra, at 680 [citation omitted] [emphasis supplied]). We made this statement notwithstanding the fact that three months before our Van De Bogart decision the Court of Appeals reiterated the legislative intent underlying the No-Fault Law (Insurance Law art 51) as being “to weed out frivolous claims and limit recovery to significant injuries” (Dufel v Green, 84 NY2d 795, 798).
Accordingly, giving every favorable inference to the nonmoving party, as we are required to do in summary judgment motions (see, e.g., Flower v Noonan, 271 AD2d 825, 826), we would deny defendant’s motion. Plaintiffs bill of particulars alleges a permanent loss of use of a body organ, member, function or system and, in our opinion, his objective medical proof *140establishes permanency and is sufficient to raise questions of fact with respect to the permanent (partial) loss of use of the “function” of his arm (“the ulnar nerve damage * * * sustained could be expected to interfere with [plaintiffs] fine motor movements”) and the loss of use of the nervous “system” (“chronic, non-localizable ulnar neuropathy affecting chiefly motor nerve fibers”) affecting his arm. We find nothing in the statute, case law or this record which would preclude plaintiffs medical expert from rendering his opinion as to whether plaintiffs injury resulted in a permanent loss of use of a body function or system (see, e.g., Dufel v Green, supra).
Based upon the foregoing, we find that plaintiffs submissions create questions of fact as to whether he has suffered a serious injury, as that term is attempted to be defined by Insurance Law § 5102 (d), which should be determined by a jury. We would therefore deny defendant’s motion.
Spain and Rose, JJ., concur with Mercure, J. P.; Lahtinen and Peters, JJ., dissent in a separate opinion by Lahtinen, J.
Ordered that the order and judgment are affirmed, without costs.